DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/5/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concept. This judicial exception is not integrated into a practical application as described below.
Regarding claim 1, Step 1:  the claim recites a series of steps, including obtaining a flow or pressure signal, modifying the signal… Thus the claim is directed to a process, which is one of the statutory categories.
Step 2A:

The claim in then analyzed to determine whether it is directed to any judicial exception. The steps of electronically modifying, by the at least one processor, the flow or pressure signal comprising:
taking at least a portion of the flow or pressure signal, and
electronically transforming said at least said portion of the flow or pressure signal in accordance with a Fourier transform to obtain a frequency spectrum of said at least said portion of the flow or pressure signal;
electronically obtaining, by the at least one processor, a measure of spectral organization wherein said spectral organization comprises a spectral pattern of recurrent peaks of the obtained frequency spectrum;
wherein said electronically obtaining the measure of spectral organization comprises:
electronically obtaining, by the at least one processor, a ratio of a harmonic peak amplitude to an amplitude of a direct current (DC) component of said at least said portion of the flow or pressure signal,
said electronically obtaining said ratio comprising:
electronically dividing, by the at least one processor, the harmonic peak amplitude, by the amplitude of the DC component of said at least said portion of the flow or pressure signal sets forth a judicial exception. These steps describe using a mathematical formula to analyze the signal. This step has been recognized as an abstract idea of a mathematical concept. 
Prong 2:
Next, the claim as a whole is analyzed to determine whether any element or combination of elements is sufficient to ensure the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of obtaining a flow or pressure signal and electronically providing an instruction or an indication. Obtaining flow and pressure information is a well-understood, 
Thus the claims as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. 
The same rationale applies to claims 11 and 16. Each of these claims merely recite a generic method or system that is configured to perform the abstract idea. They do not tie the abstract idea to a specific structure or machine. 
The dependent claims fail to add something more to the abstract independent claims as they generally recite method steps pertaining to displaying the information. The displaying steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 -15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez (US 2012/0073574), hereinafter Guiterrez.
Regarding claim 1, Guiterrez teaches a computerized method of detecting patient-ventilator asynchrony (paragraph 12) comprising:
electronically obtaining, by at least one processor, a flow or pressure signal representative of respiratory movement of a patient on ventilator support of a mechanical ventilator (paragraph 24, paragraph 26), captured by at least one respiratory sensor (paragraph 24, pressure senor 50, airflow sensor 40);
electronically modifying, by the at least one processor, the flow or pressure signal (paragraph 29) comprising:
taking at least a portion of the flow or pressure signal (paragraph 29, a portion of the signal such as expiratory airflow, 2.3 minutes of observation), and
electronically transforming said at least said portion of the flow or pressure signal in accordance with a Fourier transform to obtain a frequency spectrum of said at least said portion of the flow or pressure signal (paragraph 29);
electronically obtaining, by the at least one processor, a measure of spectral organization wherein said spectral organization comprises a spectral pattern of recurrent peaks of the obtained frequency spectrum (paragraphs 29, 32);
wherein said electronically obtaining the measure of spectral organization comprises:
electronically obtaining, by the at least one processor, a ratio of a harmonic peak amplitude to an amplitude of a direct current (DC) component of said at least said portion of the flow or pressure signal (paragraphs 29, 32)

electronically dividing, by the at least one processor, the harmonic peak amplitude, by the amplitude of the DC component of said at least said portion of the flow or pressure signal (paragraph 29); and
electronically providing by the at least one processor, at least one or more of:
an instruction,
an indication of at least one of
an output, or an output signal, representative of the measure (paragraph 45), or 
wherein said electronically providing comprises at least one or more of:
providing autonomous interventions based on machine learning analysis of continuous mechanical ventilator monitored data comprising a plurality of continuous epoch data in combination with identification of interventions that resulted in positive outcomes;
electronically providing instructions to perform an intervention;
or electronically providing a graphical user interface, by the at least one process, displaying at least one or more of:
said instruction, or said indication (paragraph 44), wherein said indication comprises a color indicator, and wherein said providing said graphical user interface comprising at least one of:
electronically displaying, by the at least one processor, an indicator of a value of said at least one of said output or said output signal representative of the measure;
electronically displaying, by the at least one processor, a color indicator of a value of said at least one of said output or said output signal representative of the measure; or


Regarding claim 2, Gutierrez teaches the method of detecting patient-ventilator asynchrony according to claim 1 and further teaches ,wherein electronically obtaining a measure of spectral organization comprises obtaining, by the at least one processor, a coherence function of the obtained frequency spectrum. (paragraph 32)

Regarding claim 3, Gutierrez teaches the method of detecting patient-ventilator asynchrony according to claim 1, and further teaches wherein said electrically providing said at least one of said output or said output signal comprises at least one of: electronically displaying or providing, by the at least one processor, a value corresponding to the measure; (paragraphs 44))
electronically displaying or electrically providing, the at least one processor, an indication associated with a value of the measure (Paragraph 44, display the H1/Dc); or
electronically displaying or electronically providing, by the at least one processor, at least one alert associated with the measure.

Regarding claim 4, Gutierrez teaches the method of detecting patient-ventilator asynchrony according to claim 1, 
wherein said electronically providing said at least one of said output or said output signal comprises at least one of:
electronically displaying, or electronically providing, by the at least one processor, the frequency spectrum of the signal;
electronically displaying or electronically providing, by the at least one processor, an indication associated with the frequency spectrum of the signal (paragraph 44); or 
electronically displaying or electronically providing, by the at least one processor, at least one alert associated with the frequency spectrum of the signal.

Regarding claim 5, Gutierrez teaches the method of detecting patient-ventilator asynchrony according to claim 1, wherein said electronically providing said at least one of said output or said output signal comprises at least one of:
electronically providing an indication to adjust, by the at least one processor, the mechanical ventilator to adjust patient-ventilator asynchrony in response to at least one of the output signal, or the measure of spectral organization (paragraph 44, outputting signal to the ventilator for automatic adjustment);
electronically providing an indication to adjust, by the at least one processor, the mechanical ventilator to increase patient-ventilator asynchrony in response to at least one of the output signal, or the measure of spectral organization; or 
electronically providing an indication to adjust, by the at least one processor, the mechanical ventilator to decrease patient-ventilator asynchrony in response to at least one of the output signal, or the measure of spectral organization.

 Regarding claim 6, Gutierrez teaches the method of detecting patient-ventilator asynchrony according to claim 1, 
wherein the flow or pressure signal represents at least one of:
airway flow (paragraphs 24, 26),
airway pressure (paragraph 24, 26),
tidal volume (paragraph 26),
measurements of flow made with at least one thermistor placed near at least one of a nose, or a mouth of a patient (paragraphs 24, 26), or
measurement of at least one of rib or abdominal expansion movement of the patient made during respiration by the patient on the ventilator (paragraphs 24, 26).

Regarding claim 7, Gutierrez teaches the method according to claim 1, wherein the harmonic peak amplitude comprises at least one of:
an amplitude height of a first harmonic peak of the frequency spectrum of the flow or pressure signal (paragraph 29); or
an area under a first harmonic peak of the frequency spectrum of the flow or pressure signal.

The method according to claim 1, wherein said at least said portion comprises at least one of:
an inspiration portion of the flow signal;
an expiratory portion; (paragraph 29)
or at least a portion of said pressure signal.

Regarding claim 9, Gutierrez teaches the method according to claim 1, wherein said at least portion comprises at least one of: an expiratory portion, representing patient effort (paragraph 35); or at least a portion of the amplitude of the at least a portion of flow signal or pressure signal.

Regarding claim 10, the method according to claim 1, further comprising at least one of:
electronically providing, by the at least one processor, at least one of an alert or an indication to adjust sedation;

electronically providing, by the at least one processor, at least one of an alert or an indication to adjust ventilator support. (paragraph 36)

Regarding claim 11, Gutierrez teaches a system for detecting patient-ventilator asynchrony (Fig 1, paragraph 12) comprising:
at least one sensor operatively coupled to an air output of a mechanical ventilator for providing a sensor output representative of a characteristic of the output flow or pressure (paragraph 24: pressure sensor 50, airflow sensor 40);
at least one data acquisition unit operative coupled to said at least one sensor to collect time dependent data representative of the sensor output flow or pressure to obtain a time dependent signal representative of respiratory movement of a patient; (paragraph 24, Fig. 1: 30, paragraph 26)
at least one processor operatively coupled to said at least one data acquisition unit (paragraph 14, Fig. 1: cpu 80)), wherein said at least one processor is configured to:
take at least a portion of the flow or pressure, (paragraph 29)
transform said at least said portion of the flow or pressure (paragraph 29) comprising wherein said at least one processor is configured to:
perform a Fourier transform of the collected time dependent data to determine a measure of spectral organization of the transformation of the collected time dependent data, (paragraph 29, performs on a periodic signal which is recorded over time)
wherein to determine the measure of spectral organization of the transformation comprises wherein said at least one processor is configured to:
 determine a ratio of harmonic peak amplitude to an amplitude of a direct current (DC) component of said at least said portion of the flow or pressure of the measure of spectral organization of the transformation of the collected time dependent data (paragraphs 29, 32), and wherein said at least one processor is configured to:
provide, or output data indicative of a signal representative of the measure of a spectral organization (paragraphs 36, 44), wherein said at least one processor configured to provide comprises wherein said at least one processor is configured to:
provide a graphical user interface, by the at least one processor, configured to provide a color coded indicator, output or signal (paragraphs 36, 44), and at least one of:
display an indicator of a value of said at least one of said output or said output signal representative of the measure (paragraph 44); 
display a color indicator of a value of said at least one of said output or said output signal representative of the measure; 
or display a trend indicator of a range of historical values for a period of time of said at least one of said output or said output signal representative of the measure.

Regarding claim 12, Gutierrez teaches the system for detecting patient-ventilator asynchrony according to claim 11, and further teaches wherein the measure of spectral organization comprises: wherein said at least one processor is configured to determine a coherence function of the transformation of the collected data. (paragraph 32)

Regarding claim 13, Gutierrez teaches the system for detecting patient-ventilator asynchrony according to claim 11, and further teaches wherein the at least one sensor comprises at least one: a flow 

Regarding claim 14, Gutierrez teaches the system for detecting patient-ventilator asynchrony according to claim 11, and further teaches comprising at least one of: a heart monitor operatively coupled to provide heart rate data to the data acquisition unit; (paragraph 27, ICU monitor may have heart rate from electrocardiographic lead)
or a patient monitor operatively coupled to a patient to provide patient data to the data acquisition unit. (paragraph 27)

Regarding claim 15, Gutierrez teaches the monitoring system according to claim 11, and further teaches comprising at least one of: a mechanical ventilator; a respiratory monitor; a positive pressure mechanical ventilator; an intensive care unit (ICU) monitor; or a hemodynamic monitor. (Paragraph 27)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of Wekell et al (US Pat. No. 8,956,292), hereinafter Wekell.
Regarding claim 16, Gutierrez teaches a computerized method of detecting patient-ventilator asynchrony (paragraph 12, Fig. 1) comprising: 
electronically obtaining, by at least one processor, a flow or pressure signal representative of respiratory movement of a patient on ventilatory support of a mechanical ventilator, captured by at least one respiratory sensor; (paragraphs 24, 35)
electronically modifying, by the at least one processor, the flow or pressure signal comprising: 
taking at least a portion of the flow or pressure signal (paragraph 29, paragraph 35); and 
electronically transforming said at least said portion of the flow or pressure signal in accordance with a Fourier transform to obtain a frequency spectrum of said at least said portion of the flow or pressure signal (paragraph 29); 
electronically obtaining, by the at least one processor, a measure of spectral organization wherein said spectral organization comprises a spectral pattern of recurrent peaks of the obtained frequency spectrum (paragraphs 29, 32); 
wherein said electronically obtaining the measure of spectral organization comprises: electronically obtaining, by the at least one processor, a ratio of a harmonic peak amplitude to an amplitude of a direct current (DC) component of said at least said portion of the flow or pressure signal, (paragraph 29) wherein said obtaining said ratio comprises: 
electronically dividing, by the at least one processor, the harmonic peak amplitude, by the amplitude of the DC component of said at least said portion of the flow or pressure signal;Page 104 of 1080048_00006USNPSpecificationClaimsAbstract042520190048-00006 US NP (paragraph 29)
electronically providing, by the at least one processor, an indicator or output signal, representative of the measure (paragraph 44), wherein said electronically providing further comprises at least one of: 
electronically providing, by the at least one processor, at least one of an alert or an indication to adjust sedation;
 electronically providing, by the at least one processor, at least one of an alert or an indication to adjust use of at least one paralytic agent; 
electronically providing, by the at least one processor, at least one of an alert or an indication to adjust ventilatory support; (paragraph 36, paragraph 46)
electronically providing, by the at least one processor, at least one of an alert or indication to adjust a dose of sedative; 
electronically providing, by the at least one processor, at least one of an alert or indication to discontinue sedation; 
electronically providing, by the at least one processor, at least one of an alert or indication to increase sedation; 
electronically providing, by the at least one processor, at least one of an alert or indication to decrease sedation; 

electronically providing, by the at least one processor, at least one of an alert or indication to adjust a paralytic agent; 
electronically providing, by the at least one processor, at least one of an alert or indication to adjust the mechanical ventilator (paragraph 36, paragraph 46; or 
electronically providing a graphical user interface, by the at least one processor, and at least one of:  Page 105 of 1080048_00006USNPSpecificationClaimsAbstract042520190048-00006 US NP 
electronically displaying, by the at least one processor, an indicator of a value of said at least one of said output or said output signal representative of the measure; (paragraph 44)
electronically displaying, by the at least one processor, a color indicator of a value of said at least one of said output or said output signal representative of the measure; or 
electronically displaying, by the at least one processor, a trend indicator of a range of historical values for a period of time of said at least one of said output or said output signal representative of the measure.
Gutierrez does not teaches at least one of a color-coded indicator, a color-coded output, or a color-coded output signal, representative of the measure.
However, Wekell et al teaches a wellness display (abstract) wherein an indicator or output is color coded (Col. 9: line 65 – col. 10: line 9).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Gutierrez with the color-coded indicator as taught by Wekell to represent a patient’s status. (Col. 6: lines 20-21)

Regarding claim 17, Gutierrez teaches the method according to claim 1, but does not teach a color indicator of said at least one output.
However, However, Wekell et al teaches a wellness display (abstract) wherein an indicator or output is color coded (Col. 9: line 65 – col. 10: line 9), wherein said color indicator of said value of said at least one of said output or said output signal representative of the measure comprises: color-coded zones corresponding to ranges of said value (Col. 9: line 65- Col. 10: line 9), and wherein a yellow color-coded zone corresponds to a patient being under ideal state (Col. 8: lines 36-37), wherein a red color-coded zone corresponds to a patient being in an over ideal state (Col. 8: lines 40-45), and wherein a green color-coded zone corresponds to a patient being in an ideal state (Col. 8: lines 31-35).
Thus, the combination of Gutierrez with Wekell teaches wherein a yellow color coded zone corresponds to an under ideal synchrony state with the ventilator, wherein a red color-coded zone corresponds to a patient being in an over ideal synchrony state with the ventilator, and wherein a green color-coded zone corresponds to a patient being in an ideal synchrony state with the ventilator.
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Gutierrez with the color-coded indicator as taught by Wekell to represent a patient’s status. (Col. 6: lines 20-21)

Regarding claim 18, Gutierrez teaches he system according to claim 11, but does not teach a color coded indicator.
However, However, Wekell et al teaches a wellness display (abstract) wherein an indicator or output is color coded (Col. 9: line 65 – col. 10: line 9), wherein said color indicator of said value of said at least one of said output or said output signal representative of the measure comprises: color-coded zones corresponding to ranges of said value (Col. 9: line 65- Col. 10: line 9), and wherein a yellow color-coded zone corresponds to a patient being under ideal state (Col. 8: lines 36-37), wherein a red color-
Thus, the combination of Gutierrez with Wekell teaches wherein a yellow color coded zone corresponds to an under ideal synchrony state with the ventilator, wherein a red color-coded zone corresponds to a patient being in an over ideal synchrony state with the ventilator, and wherein a green color-coded zone corresponds to a patient being in an ideal synchrony state with the ventilator.
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Gutierrez with the color-coded indicator as taught by Wekell to represent a patient’s status. (Col. 6: lines 20-21)

Regarding claim 19, Gutierrez in view of Wekell teaches the method according to claim 16, and Wekell further teaches wherein said color indicator of said value of said at least one of said output or said output signal representative of the measure comprises: color-coded zones corresponding to ranges of said value (Col. 9: line 65- Col. 10: line 9), and wherein a yellow color-coded zone corresponds to a patient being under ideal state (Col. 8: lines 36-37), wherein a red color-coded zone corresponds to a patient being in an over ideal state (Col. 8: lines 40-45), and wherein a green color-coded zone corresponds to a patient being in an ideal state (Col. 8: lines 31-35).
Thus, the combination of Gutierrez with Wekell teaches wherein a yellow color coded zone corresponds to an under ideal synchrony state with the ventilator, wherein a red color-coded zone corresponds to a patient being in an over ideal synchrony state with the ventilator, and wherein a green color-coded zone corresponds to a patient being in an ideal synchrony state with the ventilator.
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Gutierrez with the color-coded indicator as taught by Wekell to represent a patient’s status. (Col. 6: lines 20-21)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez in view of 
Regarding claim 20, Gutierrez teaches he method according to claim 1, and Gutierrez teaches using feedback signals to make changes to the ventilator (paragraph 45) but Gutierrez does not teach comprising using artificial intelligence or machine learning to predict interventions predicted to result in positive outcomes, based on analysis of a large number of epochs, captured from a monitor of a mechanical ventilator, wherein said monitor continuously monitors said mechanical ventilator and captures and transfers epochs of data.
However, Schindhelm teaches a respiratory device (Abstract, Fig. 3) which uses artificial intelligence or machine learning to predict interventions predicted to result in positive outcomes (Paragraph 84, determines target ventilation with a learning mode, changes in settings may be implement in response to a positive or negative indication of one or more heart failure condition indicators) based on analysis of a large number of epochs, captured from a monitor of a mechanical ventilator (paragraphs 65, 66, data is collected over an extended period of time), wherein said monitor continuously monitors said mechanical ventilator and captures and transfers epochs of data (paragraphs 65, 66, Fig. 5)
	It would have been obvious to have modified the method of Gutierrez to include the machine learning to predict interventions as taught by Schindhelm, since Gutierrez already discloses using the feedback signal to suggest changes to treatment (paragraph 45) and Schindhelm teaches that early detection of a condition can prevent more severe outcomes. (paragraph 50)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 15 of U.S. Patent No. 8,573,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending claims are found in the patented claims.
Regarding claim 1, the limitations of claim 1 are found in claim 1 of the patent. 
Regarding claim 2, the limitations of claim 2 are found in claim 2 of the patent.
Regarding claim 3, the limitations of claim 3 are found in claim 3 of the patent. 
Regarding claim 4, the limitations of claim 4 are found in claim 4 of the patent.
Regarding claim 5, the limitations of claim 5 are found in claim 5 of the patent.
Regarding claim 6, the limitations of claim 6 are found in claim 6 of the patent.
Regarding claim 7, the limitations of claim 7 are found in claim 7 of the patent.
Regarding claim 8, the limitations of claim 8 are found in claim 8 of the patent.
Regarding claim 9, the limitations of claim 9 are found in claim 9 of the patent.
Regarding claim 10, the limitations of claim 10 are found in claim 10 of the patent.
Regarding claim 11, the limitations of claim 11 are found in claim 11 of the patent.
Regarding claim 12, the limitations of claim 12, are found in claim 12 of the patent.
Regarding claim 13, the limitations of claim 13 are found in claim 13 of the patent.
Regarding claim 14, the limitations of claim 14 are found in claim 14 of the patent.
Regarding claim 15, the limitations of claim 14 are found in claim 15 of the patent.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim16 of U.S. Patent No. 8,573,207 to Gutierrez in view of Wekell et al (US Pat. No.  8,956,292). 
an indicator or output is color coded (Col. 9: line 65 – col. 10: line 9).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Gutierrez with the color-coded indicator as taught by Wekell to represent a patient’s status. (Col. 6: lines 20-21)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARGARET M LUARCA/               Primary Examiner, Art Unit 3785